741 N.W.2d 24 (2007)
Elaine A. HAAS, and Charles J. Bannon, Plaintiffs-Appellants,
v.
Wade H. DEAL, and Sarah J. Deal, Defendants-Appellees, and
Tracey L. Deal, and J.A. Delaney & Co., a Michigan Corporation, jointly and severally, Defendants.
Docket No. 133370. COA No. 262987.
Supreme Court of Michigan.
November 27, 2007.
On November 14, 2007, the Court heard oral argument on the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the trial court for entry of an order denying the motion for sanctions filed by defendants Wade H. Deal and Sarah J. Deal. On the facts and law of this case, the plaintiffs' civil action cannot be considered devoid of arguable legal merit. MCL 600.2591(3)(a)(iii).